Citation Nr: 0828434	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service in the Navy from 
August 1989 to April 1993.  He also appears to have had 
additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO rating decision that 
denied service connection for a psychiatric disorder, to 
include PTSD.  In June 2008, the veteran testified at a 
Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of his period of 
active service in the Navy, including his service in the 
Persian Gulf War.  His service personnel records indicate 
that he was not awarded decorations evidencing combat.  Such 
records show that the veteran's occupational specialty was 
listed as in electronic warfare.  The service personnel 
records indicate that the veteran had two years, nine months, 
and four days of sea service and that he served in the 
Southwest Asia Theatre from September 1990 to March 1991.  He 
served aboard the USS Mississippi.  

The service personnel records also include a July 1997 
Adjutant General report that the veteran was discharged from 
the Army National Guard, and from the Reserves, and that the 
type of discharge was under other than honorable conditions.  

The veteran's service medical records for his period of 
active service from August 1989 to April 1993 indicate that 
on a medical history form at the time of his separation 
examination, he checked that he suffered from depression or 
excessive worry.  The reviewing examiner indicated that the 
veteran suffered from work related tension, that he had no 
psychiatric history, and that it was not considered 
disabling.  The objective March 1993 separation examination 
report included a notation that the veteran's psychiatric 
evaluation was normal.  

On a medical history form at the time of an April 1996 
examination, apparently for Army National Guard purposes, the 
veteran checked that he suffered from frequent trouble 
sleeping and depression or excessive worry.  The reviewing 
examiner noted that there was an attempted wrist slashing and 
that the veteran was treated for depression in the past.  The 
objective April 1996 examination, also apparently for Army 
National Guard purposes, included a notation that the 
veteran's psychiatric evaluation was normal.  It was also 
noted, however, that the veteran had a history of depression.  

Post-service VA treatment records show treatment for 
disorders including psychiatric disorders such as major 
depressive disorder and PTSD.  

The veteran has reported various stressors.  For example, a 
June 2006 VA psychiatric examination report noted that he 
reported that he served in Desert Storm and that he served 
aboard the USS Mississippi for the whole time that the war 
lasted.  He stated that he was an electronic warfare 
technician and that he did a lot of work on secret projects 
that involved surveillance and finding missile targets.  He 
reported that near the end of his tour of duty, he was sent 
on a mission that involved a helicopter trip to Saudi Arabia.  
The veteran stated that twelve persons from his ship went 
there to assist with setting up surveillance equipment.  He 
related that during the time that they were on the ground, 
one of his acquaintances from the group was hit by a rocket 
propelled grenade (RPG) and that it blew his body apart.  He 
indicated that he saw the incident and that, afterwards, they 
could only find body parts.  The veteran stated that he was 
extremely frightened and upset since he usually did not 
participate in direct combat operations.  

In a March 2006 statement, the veteran reported that while 
service aboard the USS Mississippi, he was sent to a Marine 
forward post to retrieve the sensor that they monitored on 
the ship.  He stated that while he was there, a man was hit 
with a B-40 (RPG) and that he was blown into pieces.  The 
veteran noted that he was covered with his remains.  He 
reported that he believed that the individual was in the Army 
and was not a crewman from his ship.  

At the June 2006 Board hearing, the veteran testified that 
his occupational specialty was in electronic warfare and that 
he was involved in anti-missile control.  He indicated that 
he heard combat action over the radios.  He also stated that 
he observed the shooting and the missile launching.  The 
veteran reported that he did not remember the individual who 
was hit that he mentioned in a previous statement.  

The veteran has specifically stated that he was exposed to 
stressors, including an attack by a RPG.  The Board observes 
that a mortar attack on one's unit may be accepted as a 
stressor event that could be verified and, in some cases, 
form the basis of a PTSD diagnosis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Specifically, the requested development includes the 
following:  attempting to verify the veteran's periods of 
service; obtaining clarifying statements from the veteran 
regarding his reported inservice stressor events; attempting 
to verify the reported stressors; obtaining any outstanding 
records; and affording the veteran a new examination.  

As noted above, there is some confusion as to the type, 
character, and dates of the veteran's service.  Service 
personnel records include a July 1997 Adjutant General report 
indicating that he was discharged from the Army National 
Guard, that he served as a reserve of the Army, and that the 
type of discharge was under other than honorable conditions.  
An April 1996 medical history report and an April 1996 
objective examination report are also of record.  The Board 
observes that the no additional service personnel or medical 
records pertaining to any service in the Army National Guard 
are of record.  An attempt should be made to verify the 
veteran's period of active duty for training and inactive 
training with the Army National Guard and to obtain any 
additional medical records and service personnel records - 
particularly any relating to his character of discharge.  

With regard to the veteran's reported stressor events, in 
March 2006 the RO found that the veteran's stressor 
information was insufficient to send for verification.  The 
Board notes, however, that the veteran has specifically 
reported a time period for the RPG attack in that he said it 
occurred during the end of his September 1990 to March 1991 
tour.  Therefore, the Board is of the view that an attempt to 
verify the veteran's alleged stressors and to obtain relevant 
unit histories should be made.  The Board notes that there is 
no indication in the record that there has been an attempt to 
verify the veteran's reported stressors through the U.S. Army 
and Joint Services Records Research Center (JSRRC) and/or the 
Naval Historical Center.  Prior to any attempt to verify 
stressors, the veteran should be contacted and afforded one 
more opportunity to lay out specific details that would aide 
in verification.   

Additionally, the Board notes that the veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of any current psychiatric 
disorder.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  The Board 
also observes that the June 2006 VA psychiatric examination 
report noted that the veteran was hospitalized for 
psychiatric problems on two occasions between 1993 and 2005 
and that he believed one of the hospitals was the Einstein 
Northern Hospital in Philadelphia.  Further, at the June 2008 
Board hearing, the veteran referred to treatment at the 
Episcopal Hospital in Lehigh, Pennsylvania in 1995 to 1996.  
He also referred to treatment at Bethesda Hospital 
(apparently, Bethesda Naval Hospital).  Therefore an attempt 
should be made to obtain those records.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
(to include the State Adjutant General or 
the identified unit(s)), to verify the 
dates of all the appellant's periods of 
active duty for training and inactive 
duty training in the Army National Guard.  
Also request that a search be conducted 
for all medical records pertaining to the 
appellant during his National Guard 
service.  The appellant's service 
personnel records should be obtained as 
well.  If more details are required to 
conduct such search, the appellant should 
be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the appellant informed 
of any negative results.  

2.  Ask the veteran to identify all other 
medical providers who have treated him 
for psychiatric problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
May 2006 should be obtained.  

3.  After securing the necessary releases 
from the veteran, obtain copies of his 
reported treatment for psychiatric 
problems, which are not already in the 
claims folder, and dated from his 
separation from service, from the 
Einstein Northern Hospital in 
Philadelphia, the Episcopal Hospital in 
Lehigh, Pennsylvania, and the Bethesda 
Hospital (apparently, Bethesda Naval 
Hospital).  

4.  Contact the veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
veteran should be informed that the 
details in his response are very 
important to his claim.  

5.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official sources such as the 
Naval Historical Center, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
twelve person mission from his ship to 
Saudi Arabia when there was a RPG attack 
at the end of his tour from September 
1990 to March 1991; and any other 
stressor for which the veteran provides 
sufficient detail.  The deck logs for 
that period should also be obtained.  If 
more detailed information is needed for 
this research, the veteran should be 
given and opportunity to provide it.  

6.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

7.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

